Citation Nr: 0110198	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  00-04 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Evaluation of residuals of left ankle fracture, status 
post open reduction and internal fixation, currently rated 20 
percent disabling.

2.  Evaluation of hypertension, currently rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

M. Salari, Counsel



INTRODUCTION

The appellant had approximately 28 years of active duty 
service and retired in June 1997.  This appeal comes before 
the Board of Veterans' Appeals (Board) from a rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO). 


FINDINGS OF FACT

1.  The appellant's left ankle disorder is primarily 
manifested by limitation of motion, pain, and excess 
fatigability.  

2.  The appellant's hypertension is manifested by diastolic 
pressure predominantly under 110, and systolic pressure under 
200.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of left ankle fracture, status post open reduction 
and internal fixation, are not met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.45, 
4.71a, Diagnostic Codes 5262, 5271 (2000).   

2.  The criteria for a rating in excess of 10 percent for 
hypertension are not met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, 
Diagnostic Code 7101 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule) which is 
based on average impairment of earning capacity.  Separate 
diagnostic codes (DC) identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2000).

The appellant was awarded service connection for a left ankle 
disability and hypertension by means of an October 1998 
rating decision.  He was rated 10 percent disabled for his 
left ankle disability under DC 5271.  His hypertension was 
rated noncompensable under DC 7101.  A subsequent rating 
decision, dated in December 1999, increased the left ankle 
disability rating to 20 percent disabling, and the 
hypertension to 10 percent disabling, effective from July 1, 
1997, the day after separation from service.   Cf. AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

The appellant's service medical records indicate that he had 
elevated blood pressure readings on numerous occasions.  A 
January 1996 treatment record notes an impression of "pos 
essential htn [hypertension]."  His service medical records 
also indicate that he broke his left ankle secondary to a 
parachute accident.  He had a fracture dislocation of the 
left fibula in October 1988.  He underwent an open reduction 
internal fixation and subsequent syndesmosis screw removal.  
A treatment report dated in January 1989 noted that there was 
tibia-fibula bony union distally. 

The appellant's left ankle has been rated by the RO under DC 
5271.  Under DC 5271, a maximum rating of 20 percent is 
assigned for marked limitation of motion of the ankle.  In 
order to receive a higher rating, there would have to be 
ankylosis of the ankle (DC 5270).  In this case, the evidence 
of record does not show ankylosis.  VA examination in July 
1998 showed that he had 5 degrees of dorsiflexion and 40 
degrees of plantar flexion, with no pain on motion.  VA 
examination in November 1999 showed 5 degrees of dorsiflexion 
and 45 degrees of plantar flexion, with no pain on motion.  
Accordingly, the Board concludes that ankylosis is not 
present in this case; therefore, the criteria for a higher 
rating are not met under DC 5270.

Under DC 5262, a rating higher than 20 percent may be 
assigned for an ankle disability when there is impairment of 
the tibia and fibula.  A 30 percent rating is assigned when 
there is malunion of the tibia and fibula, with marked ankle 
disability.  A 40 percent rating is assigned when there is 
nonunion of the tibia and fibula, with loose motion, 
requiring brace.  In this case, x-rays in July 1998 showed an 
old healed fracture of the distal fibula and mild 
degenerative change.  X-rays in November 1999 showed plate 
applied to the distal fibula held by three screws.  There was 
also ossification in the distal interosseous space arising 
from the tibia, consistent with post-traumatic changes.  The 
ankle joint showed slight narrowing laterally and widening 
medially.  The sub-talar joint was normal.  The impression 
was internal fixation of distal fibula fracture with  post-
traumatic changes in the distal leg bones, and slight 
ligament laxity medially in the ankle joint.  The evidence of 
record does not show malunion or nonunion of tibia and 
fibula.  Therefore, a higher rating cannot be granted under 
DC 5262.

The Board has considered the complete history of the 
disability in question as well as the current clinical 
manifestation and the effect this disability may have on the 
earning capacity of the appellant.  38 C. F. R. §§ 4.1, 4.2, 
4.41 (2000).  The United States Court of Appeals for Veterans 
Claims (Court) has held that pursuant to 38 C.F.R. § 4.40, 
the Board must consider and discuss the impact of pain in 
making its rating determination.  See Spurgeon v. Brown, 10 
Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. App. 202, 
205 (1995).  Section 4.40 provides in part that functional 
loss may be due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  The section also provides that weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.

Factors listed for consideration in 38 C.F.R. § 4.45 include 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  

In this case, the medical evidence includes a VA examination 
report, dated in July 1998, which noted that the appellant 
had an "unremarkable" gait and that he was able to heel and 
toe walk, as well as squat and arise again.  In addition, the 
examiner noted that there was no evidence of weakness.  There 
was swelling and tenderness on palpation.  It was noted that 
he reported morning stiffness and pain associated with 
prolonged periods of weight bearing.  He also had increased 
symptomatology during weather changes.  VA examination in 
November 1999 noted that he moved about without difficulty.  
There was no pain on motion at that time.  He was able to 
heel and toe walk.  There was no swelling noted.  During both 
examinations, the examiner noted that pain could further 
limit functional ability during flare-ups or with increased 
use; although, it was not feasible to attempt to express this 
in terms of additional limitation of motion.  

As indicated above, the clinical findings do not show more 
movement than normal, weakness, atrophy, or incoordination.  
The appellant's symptoms primarily include pain and excess 
fatigability, worsened on use, during flare-ups, and with 
weather changes.  The Board finds that the 20 percent rating 
currently assigned is adequate compensation for this level of 
disability.  His disability picture does not rise to the 
level of the higher ratings under DC 5270 (ankylosis, in 
plantar flexion, between 30 and 40 degrees, or in 
dorsiflexion, between 0 and 10 degrees), or DC 5262 (malunion 
or nonunion of tibia and fibula).  The Board thus concludes 
that the current 20 percent rating accounts for any 
functional impairment of the ankle and that a higher rating 
under the DeLuca principles is not warranted.

With regards to the hypertension, the appellant is currently 
rated 10 percent disabled.  The Board notes that the rating 
criteria for evaluation of cardiovascular disorders were 
revised on December 11, 1997.  Formerly, the Schedule 
provided that a compensable rating for hypertension was 
warranted under Diagnostic Code 7101 where the diastolic 
blood pressure was predominantly 100 or more.  A 10 percent 
rating was also assigned when continuous medication was 
necessary for control of hypertension with a history of 
diastolic blood pressure predominately 100 or more.   A 20 
percent rating was assigned when diastolic pressure was 
predominantly 110 or more, with definite symptoms.  38 C.F.R. 
§ 4.104, DC 7101 (1996).  Under the revised criteria, a 10 
percent rating is assigned where diastolic pressure measures 
predominantly 100 or more, systolic pressure measures 
predominantly 160 or more, or, where there is a history of 
diastolic pressure predominately measuring 100 or more, 
requiring continuous medication for control.  A 20 percent 
rating is assigned where diastolic pressure is predominantly 
110 or more, or, systolic pressure is predominantly 200 or 
more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2000).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  The General Counsel of VA, in a 
precedent opinion, has held that the determination of whether 
an amended regulation is more beneficial to a claimant than 
the prior provisions must be made on a case-by-case basis. 
VAOPGCPREC 11-97 (O.G.C. Prec 11-97).  According to the cited 
opinion, when there is a pertinent change in a regulation 
while a claim is on appeal to the Board, the Board must take 
two sequential steps.  First, the Board must determine 
whether the amended regulation is more favorable to the 
claimant than the prior regulation.   Second, the Board must 
apply the more favorable provision to the facts of the case.

The Board notes in this case that the RO has applied only the 
current rating criteria.  The Board finds that the current 
rating criteria are more favorable, at least for the  next 
higher rating of 20 percent, in that they consider both the 
diastolic and the systolic pressure in determining the 
appropriate evaluation.  That is, under the new rating code, 
there has been an additional (alternate) consideration in 
determining whether a higher rating is warranted, 
specifically, the level of systolic pressure.  The level of 
diastolic pressure required for ratings of 20 percent or 
higher is the same under both the old and the new rating 
code.  Further, under the old rating criteria, definite, 
moderately severe, or severe symptoms had to also be shown, 
in addition to the increased diastolic pressure readings; 
under the new rating code, this requirement is not necessary. 
Thus, although the RO has considered only the new rating 
criteria, the Board finds no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition, as 
the new rating code is more favorable, the Board will 
consider whether a higher rating is warranted for 
hypertension under the current rating criteria.

The medical evidence of record include a VA general 
examination report, dated in July 1998, which indicates that 
the appellant's blood pressure readings were 160/102, 158/82, 
and 158/90.  Outpatient treatment records dated in September 
1999 noted blood pressure readings of 162/102, 148/98, 
154/108, and 150/92.  VA examination in November 1999 noted 
blood pressure readings of 186/104, 184/110, and 164/112.  

Given these blood pressure readings, the Board concludes that 
the preponderance of the evidence is against the claim for an 
increased rating.  The clinical records show approximately 10 
blood pressure readings, 2 of which show diastolic pressure 
of 110 or more, and none of which show systolic pressure of 
200 or more.  The diastolic pressure is predominantly under 
110, and the systolic pressure has always been under 200.  
Thus, the Board concludes that the criteria for a 20 percent 
rating are not met under DC 7101.  Accordingly, the claim 
must be denied.

The Board has considered whether "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question.  

Extraschedular Consideration

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (2000).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

In this case, the Board does not find that the RO should have 
referred the case for an extraschedular rating.  The 
schedular criteria are not inadequate.  Higher ratings are 
provided for greater disability.  In this case, however, the 
required manifestations were not demonstrated.  In addition, 
the Board notes that the appellant has not required frequent 
periods of hospitalization, which would make application of 
the regular schedular criteria impractical.  The record also 
does not show that the disability markedly interferes with 
employment so as to make application of the regular schedular 
criteria impractical.  He has neither alleged nor does the 
medical evidence show that his left ankle disorder and 
hypertension so markedly interfere with his employment as to 
render impractical the application of regular schedular 
standards.  In short, the disability picture in this case is 
not so exceptional or unusual so as to require referral for 
the assignment of an extraschedular rating.   

Veterans Claims Assistance Act of 2000

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the left ankle disability and 
hypertension claims have been properly developed and that no 
useful purpose would be served by remanding said issues with 
directions to provide further assistance to the appellant.  
There is no indication that more recent, relevant medical 
records exist that would indicate a greater degree of 
severity with respect to these disorders than those already 
of record.  The Board notes that on his notice of 
disagreement, dated in October 1999, the appellant stated 
that his left ankle had worsened and that he would be 
submitting evidence at a later date, but submitted no further 
evidence.  However, the record indicates that he was examined 
in November 1999 and report of the examination is of record.  
In addition, he was subsequently provided with a statement of 
the case, advising him of the applicable laws and 
regulations, and the reasons for the rating assigned.  Thus, 
the Board concludes that the evidence is sufficient for 
reaching a fair and well-reasoned decision with respect to 
the issues on appeal, and that the duty to assist the 
appellant has been satisfied.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-
2099 (2000) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).



ORDER

Entitlement to an increased rating for residuals of left 
ankle fracture, status post open reduction and internal 
fixation, is denied.

Entitlement to an increased rating for hypertension is 
denied.




		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

